internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-104086-00 date date acquiring target state a date x date y this letter responds to your representative’s date request for rulings on the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below acquiring is organized under the laws of state a and operates as a diversified open-end management company acquiring has elected to be taxed as a regulated_investment_company ric under acquiring’s investment objective is to seek long term capital appreciation by investing primarily in equity and debt securities of issuers domiciled in developing countries located in asia and the pacific basin acquiring’s investment strategy is to search for stocks that have strong earnings growth and high growth potential target is organized under the laws of state a and operates as a diversified open-end management company target has elected to be taxed as a ric under target’s investment objective is to seek long term capital appreciation by investing primarily in equity securities of corporations in designated emerging market plr-104086-00 countries located in asia and the pacific basin target’s investment strategy is to search for stocks that are worth more than the current trading price acquiring and target each file their income_tax returns based on the accrual_method of accounting acquiring has a taxable_year ending date x and target has a taxable_year ending date y both acquiring and target offer four classes of shares class a class b class c and class d with the corresponding classes of acquiring and target’s shares having identical terms the directors of acquiring and target have approved a plan_of_reorganization for what are represented to be valid business reasons pursuant to the plan the following transaction is proposed the transaction target will transfer all of its assets and liabilities to acquiring in exchange for newly issued acquiring class a class b class c and class d stock the transfer target will distribute to its shareholders all of the acquiring stock received in the exchange each target shareholder will receive acquiring shares with the same class designation and the same distribution fees account maintenance fees and sales charges if any as the target shares held by such shareholder immediately prior to the transfer target will dissolve in accordance with the laws of state a and will terminate its registration under the investment_company act of the act acquiring may sell up to of the assets received in the transaction to unrelated purchasers and will reinvest any proceeds consistent with its investment objectives and policies the following representations have been made in connection with the transaction a b the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of target’s business as an open-end investment_company as required by sec_22 plr-104086-00 of the act pursuant to a demand of a shareholder and regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction there will be no payments to dissenters as shareholders may redeem their shares at any time after the transaction acquiring will use the assets acquired from target in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business any proceeds will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount acquiring and target each meets the requirements of a regulated_investment_company as defined in sec_368 acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 target and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including target’s last short taxable_period ending on the c d e f g h i j k l m plr-104086-00 n o date of the transaction have qualified for the special tax treatment afforded rics under the internal_revenue_code after the transaction acquiring intends to continue to so qualify there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person except for redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act during the five year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target not any person related as defined in sec_1_368-1 without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring stock or target stock except redemptions in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act and iii no distributions will have been made with respect to target stock other than ordinary regular normal dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 as required for target’s tax treatment as a ric p the aggregate value of the acquisitions redemptions and distributions described in paragraphs n and o above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the transaction based solely on the information submitted and on the representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities followed by the distribution by target to its shareholders of acquiring stock in complete_liquidation will qualify as a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target target and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 plr-104086-00 target will recognize no gain_or_loss upon the transfer of substantially_all of its assets to acquiring in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities sec_361 and sec_357 target will recognize no gain_or_loss on the distribution of acquiring stock to its shareholders in pursuance of the plan_of_reorganization sec_361 acquiring will recognize no gain_or_loss on the receipt of the assets of target in exchange for voting_stock of acquiring sec_1032 the basis of target’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 acquiring’s holding_period for the target assets acquired will include the period during which such assets were held by target sec_1223 the target shareholders will recognize no gain_or_loss on the receipt of voting_stock of acquiring solely in exchange for their target stock sec_354 the basis of the acquiring stock received by the target shareholders will be the same in the aggregate as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the target shareholders in exchange for their target stock will include the period that the shareholder held the target stock exchanged therefor provided that the shareholder held such stock as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the taxable_year of target will end on the close of the effective date of the transaction no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualify as a ric that is taxable under subchapter_m part of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-104086-00 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel corporate _______________ by__ ken cohen senior technical reviewer branch
